IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SHIRLEY JO FOREST, CO-              NOT FINAL UNTIL TIME EXPIRES TO
PERSONAL                            FILE MOTION FOR REHEARING AND
REPRESENTATIVE,                     DISPOSITION THEREOF IF FILED

      Appellant,                    CASE NO. 1D16-436

v.

VICTOR KENNEDY, IN RE:
THE ESTATE OF ALICIA
MARIE FOREST,

      Appellee.


_____________________________/

Opinion filed December 6, 2016.

An appeal from the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Paul Bailey and Mark H. Welton of Welton Law Firm, Crestview, for Appellant.

Clay B. Adkinson of Adkinson Law Firm, DeFuniak Springs, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.